COLOGNE, J.
I concur in the result reached by the majority.
While I am satisfied the evidence does not support a finding the speeches or conversations John Prohoroff, Jr., had with employees were in violation of Labor Code section 1153 (see N.L.R.B. v. M & W Marine Ways, Inc. (5th Cir. 1969) 411 F.2d 1070; N.L.R.B. v. Ralph Printing and Lithographing Company (8th Cir. 1967) 379 F.2d 687) and the distribution of leaflets by Prohoroff was protected by free speech (see Luxuray of N.Y., Div. of Beaunit Corp. v. National Lab. Rel. Bd. (2d Cir. 1971) 447 F.2d 112; N.L.R.B. v. Hawthorn Company (8th Cir. 1969) 404 F.2d 1205; Southwire Company v. N.L.R.B. (5th Cir. 1967) 383 F.2d 235), there was evidence, tenuous as it may appear from the record, supervisor Roberto Jiminez threatened employees with loss of jobs if the employees chose a union and Victor Kolesnikov promised extra benefits if they voted “no union.” Whether the specific language of each of these statements amounts to an act in violation of the Agricultural Labor Relations Act (Lab. Code, § 1153) is a factual question and the board’s determination in this regard is conclusive (Lab. Code, § 1160.8; Tex-Cal Land Management, Inc. v. Agricultural Labor Relations Bd. (1979) 24 Cal.3d 335 [156 Cal.Rptr. 1, 595 P.2d 579]). On that basis alone I am constrained to uphold the decision of the board on the violation by Prohoroff of Labor Code section 1153.
I concur in the opinion of the majority as it relates to access.
Petitioner’s application for a hearing by the Supreme Court was denied July 30, 1980. Bird, C. J., did not participate therein.